10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECFNo. 240 filed 09/25/19 PagelD.5093 Page 1of1

ANSWER FROM JUDGE:

Yes, the protected conduct at issue here is the First Amendment right to
threaten to pursue legal remedies and file grievances. Please refer to instructions
11 and 12. You must follow all of the instructions and not single out some and
ignore others; all the instructions are important.

DATE: 9/25/2019

TIME: 11:50 a.m.

s/ Thomas O. Rice

THOMAS O. RICE
United States District Judge

QUESTION RECEIVED FROM JUROR
DURING TRIAL PROCEEDINGS ~ 2

 
